EUGENE LEHRMANN, State Director Board of Vocational, Technicaland Adult Education
You ask whether secondary schools may legally furnish a vocational, technical and adult education district with the names of high school dropouts.
In my opinion the answer is no.
Section 118.125 (2), Stats., provides that:
      "Confidentiality. All pupil records maintained by a public school shall be confidential, except as provided in pars. (a) to (g). The school board shall adopt regulations to maintain the confidentiality of such records."
With exception not material to this analysis, pupil records are defined in sec. 118.125 (1)(a) as "all records relating to individual pupils maintained by an elementary or high school."
Thus, assuming that the school board has adopted the required regulations to maintain the confidentiality of these records, the all-encompassing definition of pupil records would prevent a secondary school from releasing any information pertaining to any student or former student without the consent of the student, or if the student is under 18, his or her parents.
BCL:WHW